Exhibit 10.20

Stock Option Agreement

(Nonstatutory Stock Option Under

Stericycle, Inc. [2005/2008/2011] Incentive Stock Plan)

Subject to the following terms, Stericycle, Inc., a Delaware corporation (the
Company), grants to the following employee of the Company or one of its
subsidiaries (Employee), as of the following grant date (the Grant Date), a
nonstatutory stock option (the Option) to purchase the following number of
shares of the Company’s common stock, par value $.01 per share (the Option
Shares), at the following purchase price per share (the Exercise Price),
exercisable in installments in accordance with the following vesting schedule
subject to the following expiration date (the Expiration Date):

 

Employee:   [name] Grant date:   [date], 2012 Number of option shares:  
[number] Exercise price per share:   $[price] Vesting schedule:   One-fifth of
the Option Shares will vest on each of the first five anniversaries of the Grant
Date Expiration date of option:   [date], 2022

Terms of Option

1. Plan. The Option has been granted under the Stericycle, Inc. [2005/2008/2011]
Incentive Stock Plan (the Plan), which is incorporated in this Agreement by
reference. Capitalized terms used in this Agreement without being defined (for
example, the term “Plan Administrator”) have the same meanings that they have in
the Plan.

2. Exercisability. The Option may be exercised in whole or in part at any time
prior to the Option’s Expiration Date to the extent that it is vested at the
time of exercise. Any vested portion of the Option that remains unexercised
shall expire on the Option’s Expiration Date, subject to early expiration as
provided in Paragraph 5 of this Agreement.

Any unvested portion of the Option shall expire on Employee’s Termination Date
unless Employee’s termination of employment occurs by reason of his or her
death, in which case the Option shall become fully vested as of Employee’s
Termination Date. The Option shall not continue to vest after Employee’s
Termination Date.

The Option is subject to forfeiture and automatic cancellation as provided in
the Employee Covenant Agreement referred to in Paragraph 6 of this Agreement. In
addition, Employee may be required to repay Stericycle the net proceeds from the
sale of any Option Shares as also provided in the Employee Covenant Agreement.

The Option shall become fully vested upon a Change in Control prior to
Employee’s Termination Date as provided in Article [6/7] of the Plan.



--------------------------------------------------------------------------------

3. Manner of Exercise. The Option may be exercised in respect of a whole number
of Option Shares (and only in respect of a whole number) by:

(a) written notice of exercise to the Plan Administrator (or its designee) at
the Company’s principal executive offices (which are currently located at 28161
North Keith Drive, Lake Forest, Illinois 60045), which is received prior to the
Option’s Expiration Date; together with

(b) full payment of the Exercise Price of the Option Shares in respect of which
the Option is exercised; and

(c) full payment of an amount equal to the Company’s federal, state and local
withholding tax obligation, if any, in connection with the Option’s exercise.

In addition, the exercise of the Option shall be subject to any procedures and
policies in effect at the time of exercise that the Plan Administrator has
adopted to administer the Plan.

4. Manner of Payment. Employee’s payment of the Exercise Price of the Option
Shares in respect of which the Option is exercised, and his or her payment of
the Company’s withholding tax obligation, if any, in connection with the
exercise, shall be made by certified or bank cashier’s check or by a wire
transfer of immediately available funds.

Payment also may be made by a “cashless” net exercise through a broker approved
by the Plan Administrator for the purpose, pursuant to which the full amount due
to the Company is remitted directly by the broker from the net proceeds of the
sale of a sufficient number of Option Shares. In addition, payment may be made
in any other manner authorized by the Plan and specifically permitted by the
Plan Administrator at the time of exercise.

5. Early Expiration of Option. The vested portion of the Option shall expire on
the earlier of (i) 90 days after Employee’s Termination Date or (ii) the
Option’s Expiration Date, unless Employee’s employment terminated by reason of
his or her death. In this case, the Option shall expire on the earlier of
(i) the first anniversary of Employee’s death or (ii) the Option’s Expiration
Date. In any case, the exercisability of the Option may be extended by the Plan
Administrator, in the Plan Administrator’s sole discretion, to any date ending
on or before the Option’s Expiration Date.

6. Employee Covenant Agreement. This Agreement and the grant of the Option are
subject to Employee’s agreement to be bound by the Employee Covenant Agreement
which has been provided or made available to Employee with this Agreement. The
Company would not have granted the Option to Employee without Employee’s
agreement to be bound by the Employee Covenant Agreement.

7. Transferability. The Option may not be transferred, assigned or pledged
(whether by operation of law or otherwise), except (i) as provided by will or
the applicable laws of intestacy or (ii) in accordance with Section 5.5 of the
Plan. The Option shall not be subject to execution, attachment or similar
process.

 

2



--------------------------------------------------------------------------------

8. Interpretation. This Agreement is subject to the terms of the Plan, as the
Plan may be amended, but except as required by applicable law, no amendment of
the Plan after the Grant Date shall adversely affect Employee’s rights in
respect of the Option without Employee’s consent.

If there is a conflict or inconsistency between this Agreement and the Plan, the
terms of the Plan shall control. The Plan Administrator’s interpretation of this
Agreement and the Plan shall be final and binding.

9. No Employment Rights. Nothing in this Agreement shall be considered to confer
on Employee any right to continue in the employ of the Company or a Subsidiary
or to limit the right of the Company or a Subsidiary to terminate Employee’s
employment.

10. No Stockholder Rights. Employee shall not have any rights as a stockholder
of the Company in respect of any of the Option Shares unless and until Option
Shares are issued to Employee following the exercise of the Option.

11. Governing Law. This Agreement shall be governed in accordance with the laws
of the State of Illinois.

12. Binding Effect. This Agreement shall be binding on the Company and Employee
and on Employee’s heirs, legatees and legal representatives.

13. Effective Date. This Agreement shall not become effective until Employee’s
acceptance of this Agreement and agreement to be bound by the Employee Covenant
Agreement. Upon such acceptance and agreement, this Agreement shall become
effective, retroactive to the Grant Date, without the necessity of further
action by either the Company or Employee.

 

3